Gilbert, J.
1. It is not mandatory, under section 3054 of the Civil Code (1910), that the guardian be sued in the same action with the surety. It is merely permissible.
2. In a suit upon a guardian’s bond against the sureties on it, the guardian not being joined as a party defendant either in his representative capacity or in his individual capacity, the petition is subject to amendment by alleging judgments rendered against the guardian in his representative capacity and in his individual capacity.

All the Justices concur.